            Case 3:17-bk-33588-SHB                            Doc Filed 05/09/19 Entered 05/09/19 15:22:11                                      Desc
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH            Main Document   Page 1 of 7
Debtor 1                 7LPRWK\3+HQGULFN :D\QHWWD/+HQGULFN
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI7HQQHVVHH
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                     

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     7LPRWK\3+HQGULFN :D\QHWWD/+HQGULFN                                    
            _____BB_________________________________________________
      Debtor 1
      Case 3:17-bk-33588-SHB              Doc           Filed 05/09/19 Entered    05/09/19
                                                                           Case number               15:22:11 Desc
                                                                                       (LINQRZQ) ______________________
            First Name   Middle Name   Last Name
                                          Main Document             Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Tunisia Cooper
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    05/09/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        COOPER,TUNISIA                                                                      VP Loan Documentation
                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name              Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                State      ZIPCode



                     800-274-7025                                                           NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           (PDLO




Official Form 410S1                                                1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                         page 
           Case 3:17-bk-33588-SHB                Doc          Filed 05/09/19        Entered 05/09/19 15:22:11      Desc
                       UNITED STATES     BANKRUPTCY
                                Main Document Page 3 of 7 COURT
                                                          Eastern District of Tennessee


                                                      Chapter 13 No. 1733588
                                                      Judge: Suzanne H. Bauknight

In re:
Timothy P. Hendrick & Waynetta L. Hendrick
                                             Debtor s 

                                             CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 10, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                               %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       Timothy P. Hendrick & Waynetta L. Hendrick
                                       2618 S. Haven Road

                                       Knoxville TN 37920



                                      %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                       N/A




Debtor’s Attorney:                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                      Melissa Wortley Lawing
                                      Attorney
                                      3715 Powers Street

                                      Knoxville TN 37917


                                      %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                      N/A




Trustee:                              %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                       Gwendolyn M Kerney
                                       Chapter 13 Trustee
                                       P. O. Box 228

                                       Knoxville TN 37901

                                                              /s/Tunisia Cooper
                                                              @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                               VP Loan Documentation
                                                               Wells Fargo Bank, N.A.
                                                                               PERF
Case 3:17-bk-33588-SHB
                   Return MailDocOperationsFiled 05/09/19 Escrow
                                                           Entered Review05/09/19
                                                                            Statement 15:22:11                                                                Desc
                   PO Box 14547Main     Document
                   Des Moines, IA 50306-4547
                                                       Page
                                                          For 4  of 7
                                                              informational purposes only
                                                                                              Statement Date:                                     April 16, 2019
                                                                                              Loan number:
                                                                                              Property address:
                                                                                                   2618 S HAVEN RD
                                                                                                   KNOXVILLE TN 37920


                                                                                              Customer Service
                                                                                                     Online                          Telephone
                                                                                                     wellsfargo.com                  1-800-340-0473
              TIMOTHY P HENDRICK
                                                                                                     Correspondence                  Hours of operation
              WAYNETTA L HENDRICK                                                                    PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
              C/O MELISSA WORTLEY LAWING                                                             Des Moines, IA 50306
              3715 POWERS ST                                                                         To learn more, go to:
              KNOXVILLE TN 37917                                                                     wellsfargo.com/escrow


                                                                                                       We accept telecommunications relay service calls



    PLEASE NOTE: If you are presently seeking relief (or have previously been granted
    relief) under the United States Bankruptcy Code, this statement is being sent to you
    for informational purposes only. The summaries below are based on the terms of the
    loan and are provided for informational purposes only.
    These amounts are governed by the terms of the loan unless otherwise reduced by an
    order of the bankruptcy court. Because the amounts billed for the escrow items can
    change over time, we review the escrow account at least once per year to ensure there
    will be enough money to make these payments. Once the review is complete, we send
    the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                 The escrow account has a shortage of
    Here's what we found:
         • Required Minimum Balance: The escrow account balance is projected to                              $1,231.03
            fall below the required minimum balance. This means there is a shortage.

         •   Payments: As of the June 6, 2019 payment, the contractual portion of the
             escrow payment increases.



      Part 1 - Mortgage payment

             Option 1                Pay the shortage amount over 48 months
                                      Previous payment through New payment beginning with
                                      05/06/2019 payment date   the 06/06/2019 payment
                                                                                                    Option 1: No action required
     Principal and/or interest                  $678.00                  $678.00

     Escrow payment                             $282.00                  $236.04                Starting June 6, 2019 the new contractual
     Total payment amount
                                                                                                payment amount will be $914.04
                                              $960.00                    $914.04

             Option 2                Pay the shortage amount of $1,231.03
                                      Previous payment through New payment beginning with
                                      05/06/2019 payment date   the 06/06/2019 payment
                                                                                                    Option 2: Pay shortage in full
     Principal and/or interest                  $678.00                  $678.00

     Escrow payment                             $282.00                   $210.39               Starting June 6, 2019 the new contractual
     Total payment amount                                                                       payment amount will be $888.39
                                              $960.00                   $888.39




                                                          See Page 2 for additional details.


                                            Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                            States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                            Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                            payments, please contact your attorney or the Trustee’s office before directly sending any
                                            amounts relating to this escrow shortage

                                                                      If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                      and mail it along with a check for $1,231.03 to the address that appears on this coupon.
      TIMOTHY P HENDRICK
      WAYNETTA L HENDRICK                                             This payment must be received no later than June 6, 2019.


                  Wells Fargo Home Mortgage
                  PO Box 10394
                  Des Moines, IA 50306-0394




             708                           3 10 02 00082397 00088839 00205500 00123103 7
                                                                                                                                                Page 2 of 3
                                                                 Loan Number:
Case 3:17-bk-33588-SHB           Doc Filed 05/09/19 Entered 05/09/19   15:22:11                                                                          Desc
                                 Main
        Part 2 - Payment calculations Document   Page 5 of 7
   For the coming year, we expect the amount paid from escrow to be $2,524.71.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      08/16 - 08/17     06/17 - 06/18        03/19 - 04/19   06/19 - 05/20
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                        months              amount

   Property taxes                            $999.67             $0.00              $0.00         $967.71        ÷         12       =           $80.64
   Property insurance                        $784.00             $0.00              $0.00       $1,557.00        ÷         12       =          $129.75
   Total taxes and insurance                $1,783.67            $0.00              $0.00       $2,524.71        ÷         12       =          $210.39
   Escrow shortage                          $3,283.17        $2,848.33           $3,437.32      $1,231.03        ÷         48       =           $25.65**

   Total escrow                            $5,066.84         $2,848.33           $3,437.32      $3,755.74                                      $236.04


   **
    This amount is added to the payment if Option 1 on page 1 is selected.


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance December, 2019                               -$2,859.71           table)

   Bankruptcy adjustment‡                                              +         $2,049.46

   Minimum balance for the escrow account†                              -          $420.78           (Calculated as: $210.39 X 2 months)


   Escrow shortage                                                     =         -$1,231.03


   ‡
    This adjustment of $2,049.46, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
   confirmed bankruptcy plan.
   †
    The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
   account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
   contract to determine the cash reserve.
Case 3:17-bk-33588-SHB                          Doc Filed 05/09/19 Entered 05/09/19   15:22:11Page 3 ofDesc
                                                                                Loan Number:
                                                                                                        3

                                                Main Document   Page 6 of 7
     Part 3 - Escrow account projections
   Escrow account projections from June, 2019 to May, 2020
                                           What we
                 Payments to               expect to                                                             Projected escrow        Balance required
   Date            escrow                   pay out        Description                                               balance              in the account
   May 2019                                                Starting balance                                           -$1,807.73                   $1,472.76
   Jun 2019           $210.39                    $0.00                                                                -$1,597.34                   $1,683.15
   Jul 2019           $210.39                    $0.00                                                                -$1,386.95                   $1,893.54
   Aug 2019           $210.39                    $0.00                                                                -$1,176.56                   $2,103.93
   Sep 2019           $210.39                    $0.00                                                                 -$966.17                    $2,314.32
   Oct 2019           $210.39                   $517.71    KNOXVILLE CITY                                             -$1,273.49                   $2,007.00
   Nov 2019           $210.39                    $0.00                                                                -$1,063.10                   $2,217.39
   Dec 2019           $210.39                  $450.00     KNOX CO TRUSTEE (A)(S)                                     -$1,302.71                   $1,977.78
   Dec 2019              $0.00                $1,557.00    STATE FARM INS                                            -$2,859.71                    $420.78
   Jan 2020           $210.39                    $0.00                                                                -$2,649.32                    $631.17
   Feb 2020           $210.39                    $0.00                                                                -$2,438.93                    $841.56
   Mar 2020           $210.39                    $0.00                                                                -$2,228.54                   $1,051.95
   Apr 2020           $210.39                    $0.00                                                                -$2,018.15                   $1,262.34
   May 2020           $210.39                    $0.00                                                                -$1,807.76                   $1,472.73

   Totals           $2,524.68                 $2,524.71



     Part 4 - Escrow account history
   Escrow account activity from March, 2019 to May, 2019
                         Deposits to escrow                   Payments from escrow                                                 Escrow balance
      Date      Actual      Projected Difference          Actual   Projected Difference          Description           Actual         Projected Difference
   Mar 2019                                                                                   Starting Balance        -$5,039.39        $841.59      -$5,880.98
   Mar 2019      $342.08         $210.39      $131.69       $0.00             $0.00   $0.00                            -$4,697.31      $1,051.98      -$5,749.29

   Apr 2019     $2,607.58        $210.39     $2,397.19      $0.00             $0.00   $0.00                           -$2,089.73       $1,262.37      -$3,352.10
   (estimate)

   May 2019      $282.00         $210.39        $71.61      $0.00             $0.00   $0.00                            -$1,807.73      $1,472.76     -$3,280.49
   (estimate)

   Totals       $3,231.66        $631.17    $2,600.49       $0.00             $0.00   $0.00




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 4/18
Case 3:17-bk-33588-SHB   Doc Filed 05/09/19 Entered 05/09/19 15:22:11   Desc
                         Main Document   Page 7 of 7
